13-1740-cv
Schweitzer v. Crofton et al.

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 13th day of March, two thousand fourteen.

PRESENT:
            PIERRE N. LEVAL,
            SUSAN L. CARNEY,
                         Circuit Judges,
            KATHERINE POLK FAILLA,
                         District Judge. 
_____________________________________
IRWIN AND LINDA SCHWEITZER, as representatives of the estate
of Victoria Schweitzer, deceased, and as next friends to J.S.,

                                        Plaintiffs-Appellants,

                               v.                                                              No. 13-1740-cv

LISA CROFTON, personally, SUFFOLK COUNTY DEPARTMENT
OF SOCIAL SERVICES, AND STONY BROOK UNIVERSITY
MEDICAL CENTER,

                                        Defendants-Appellees,

DARLENE GELIN, personally,

                        Defendant. 
_____________________________________
           
            The Hon. Katherine Polk Failla, of the United States District Court for the Southern District of New York,
sitting by designation.
          
               The Clerk of Court is directed to amend the official caption in this case to conform to the above listing of
the parties.
FOR PLAINTIFFS-APPELLANTS:                                      WILLIAM MICHAEL BROOKS, Touro
                                                                College Mental Disability Law Clinic,
                                                                Central Islip, NY.

FOR DEFENDANTS-APPELLEES
LISA CROFTON AND SUFFOLK COUNTY
DEPARTMENT OF SOCIAL SERVICES:                                  CHRISTOPHER MICHAEL GATTO
                                                                (Dennis M. Brown, on the brief), Suffolk
                                                                County Department of Law,
                                                                Hauppauge, NY.

FOR DEFENDANT-APPELLEE STONY
BROOK UNIVERSITY MEDICAL CENTER:                                MARK SHAWHAN, Assistant Solicitor
                                                                General, for Eric T. Schneiderman,
                                                                Attorney General of the State of New
                                                                York, New York, NY.

        Appeal from a judgment of the United States District Court for the Eastern District of New

York (Brodie, J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the District Court is AFFIRMED.

        This case arises from the emergency removal of Victoria Schweitzer’s infant daughter, J.S.,

from Stony Brook University Medical Center (“Stony Brook” or the “Hospital”) on Saturday, May

28, 2005, eleven days after J.S.’s birth. Plaintiffs-Appellants Irwin and Linda Schweitzer bring this

action as representatives of the estate of Victoria (their daughter, who is now deceased) and on

behalf of J.S., their granddaughter. On appeal, Plaintiffs challenge the September 1, 2010 order of

the District Court dismissing pursuant to Federal Rule of Civil Procedure 12(b)(6) their claims

against Defendant-Appellee Stony Brook, brought under Title II of the Americans with Disabilities

Act (“ADA”), 42 U.S.C. § 12131 et seq., and section 504 of the Rehabilitation Act, 29 U.S.C. § 794.

Plaintiffs also appeal from the District Court’s March 25, 2013 order granting summary judgment in

favor of Defendants-Appellees Suffolk County Department of Social Services (“DSS” or the

“Department”) and DSS caseworker Lisa Crofton (collectively, the “County Defendants”) on

Plaintiffs’ claims under the ADA and the Rehabilitation Act, the Fourteenth Amendment’s Due
                                                   2
Process Clause, and the Fourth Amendment, and denying Plaintiffs’ cross-motion for partial

summary judgment. Finally, Plaintiffs challenge the District Court’s decision to deny their motion to

amend their complaint to substitute Suffolk County for DSS as a defendant. For their part, the

County Defendants argue that, by virtue of the Rooker-Feldman doctrine, the District Court did not

have jurisdiction over Plaintiffs’ claims. They also contend that Plaintiffs are collaterally estopped by

a New York Family Court decision from pursuing their claims.

        We assume the parties’ familiarity with the underlying facts, the procedural history of the

case, and the issues on appeal, to which we refer only as necessary to explain our decision to affirm.

    A. Standard of Review

        We review de novo a district court’s dismissal of a complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6), “construing the complaint liberally, accepting all factual allegations in the

complaint as true, and drawing all reasonable inferences in the plaintiff[s’] favor.” Bryant v. N.Y. State

Educ. Dep’t, 692 F.3d 202, 210 (2d Cir. 2012) (internal quotation marks omitted). To survive a Rule

12(b)(6) motion to dismiss, the complaint must include “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). A claim will have “facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678.

        We review the District Court’s decision to grant summary judgment under the same de novo

standard and, in the course of that review, we resolve ambiguities and draw all permissible factual

inferences in favor of the nonmoving party. See Burg v. Gosselin, 591 F.3d 95, 97 (2d Cir. 2010).

Summary judgment is appropriate when the available facts show that “there is no genuine dispute as

to any material fact” and that the moving party “is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “Where the record taken as a whole could not lead a rational trier of fact to find for

                                                       3
the non-moving party, there is no ‘genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986) (citation omitted). Finally, we review the denial of leave to amend a

complaint for abuse of discretion, “unless the denial was based on an interpretation of law, in which

case the legal conclusion is reviewed de novo.” Starr v. Sony BMG Music Entm’t, 592 F.3d 314, 321 (2d

Cir. 2010).

    B. Rooker-Feldman and Collateral Estoppel

        The County Defendants argue that the District Court lacked jurisdiction over Plaintiffs’

claims because of the Rooker-Feldman doctrine, which bars lower federal courts from adjudicating

cases brought by “state-court losers” challenging “state-court judgments rendered before the district

court proceedings commenced.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284

(2005). Because a Rooker-Feldman challenge to the District Court’s subject matter jurisdiction

implicates our own jurisdiction to adjudicate this action, we address this argument first.

        The Rooker-Feldman doctrine applies when a suit meets four requirements: (1) “the federal-

court plaintiff must have lost in state court”; (2) “the plaintiff must complain of injuries caused by a

state-court judgment”; (3) “the plaintiff must invite district court review and rejection of that

judgment”; and (4) “the state-court judgment must have been rendered before the district court

proceedings commenced.” Green v. Mattingly, 585 F.3d 97, 101 (2d Cir. 2009) (internal quotation

marks and brackets omitted). Here, the Rooker-Feldman doctrine does not preclude Plaintiffs’ claims

because Plaintiffs do not seek “review and rejection” of any state-court judgment. As the District

Court correctly explained, Plaintiffs challenge neither the June 2, 2005 Family Court order that

placed J.S. in the temporary custody of Victoria’s parents, nor the October 20, 2005 order that

granted Victoria and her parents joint custody of J.S. Instead, they challenge only the emergency

removal of J.S. from Stony Brook on May 28, 2005. That removal preceded any state court

involvement. Accordingly, the Rooker-Feldman doctrine has no bearing here.

                                                     4
          Similarly, and contrary to the County Defendants’ position, Plaintiffs’ claims are not barred

by collateral estoppel. Under New York law, collateral estoppel has two “essential elements.” Jenkins

v. City of New York, 478 F.3d 76, 85 (2d Cir. 2007). “‘First, the identical issue necessarily must have

been decided in the prior action and be decisive of the present action, and second, the party to be

precluded from relitigating the issue must have had a full and fair opportunity to contest the prior

determination.’” Id. (quoting Juan C. v. Cortines, 679 N.E.2d 1061, 1065 (N.Y. 1997)). Here, the

Family Court never adjudicated the issue underlying Plaintiffs’ claims against the County Defendants

— that is, whether the County Defendants had a reasonable basis to effect an emergency removal of

J.S. on May 28, 2005. Accordingly, Plaintiffs have not identified any issue that is “identical to an

issue necessarily decided” in the Family Court action. See Conte v. Justice, 996 F.2d 1398, 1400 (2d Cir.

1993).

    C. ADA and Rehabilitation Act Claims

         On appeal, Plaintiffs argue that Stony Brook and DSS violated Victoria’s rights under the ADA

and the Rehabilitation Act by judging her fitness to care for J.S. based on “stereotypic views” of

individuals with mental illness.1 The District Court dismissed these claims against Stony Brook

pursuant to Rule 12(b)(6), and granted summary judgment on these claims in DSS’s favor.

         To state a prima facie claim under either the ADA or the Rehabilitation Act, a plaintiff must

allege: “(1) that she is a ‘qualified individual’ with a disability; (2) that she was excluded from

participation in a public entity’s services, programs or activities or was otherwise discriminated

against by a public entity; and (3) that such exclusion or discrimination was due to her disability.”

Fulton v. Goord, 591 F.3d 37, 43 (2d Cir. 2009) (internal quotation marks and brackets omitted). Here,


         1 Title II of the ADA provides that “no qualified individual with a disability shall, by reason of such disability,
be excluded from participation in or be denied the benefits of the services, programs, or activities of a public entity, or
be subjected to discrimination by any such entity.” 42 U.S.C. § 12132. Similarly, section 504 of the Rehabilitation Act
provides that “[n]o otherwise qualified individual with a disability in the United States . . . shall, solely by reason of her
or his disability, be excluded from the participation in, be denied the benefits of, or be subjected to discrimination under
any program or activity receiving Federal financial assistance . . . .” 29 U.S.C. § 794(a).

                                                              5
the complaint alleges that the County Defendants — not the Hospital — removed J.S. from

Victoria’s custody on May 28, 2005. Because Plaintiffs do not allege that the Hospital took any

discriminatory action, the District Court properly dismissed their claims against it.

         The District Court also properly awarded summary judgment in DSS’s favor on Plaintiffs’

ADA and Rehabilitation Act claims because Plaintiffs failed to raise a genuine issue of fact with

respect to whether DSS discriminated against Victoria because of her disability. To the contrary, as

explained in detail by the District Court, the record evidence establishes that before deciding to

remove J.S. to emergency foster care, DSS took several steps: it conducted a careful investigation

regarding Victoria’s past medical history and her behavior after J.S.’s birth; consulted with several

different specialists who were overseeing Victoria’s treatment; and determined that confiding the

infant to Victoria’s care posed an imminent threat to J.S.’s safety. The record contains no basis upon

which a reasonable jury could conclude that DSS’s decision to remove J.S. was made for

discriminatory reasons. Accordingly, DSS was entitled to an award of summary judgment in its

favor. See Powell v. Nat’l Bd. of Med. Exam’rs, 364 F.3d 79, 88, opinion corrected, 511 F.3d 238 (2d Cir.

2004).

    D. Constitutional Claims and Motion to Amend

         Plaintiffs next argue that the District Court erred in dismissing their claims against the

County Defendants for alleged violations of Victoria’s procedural due process rights, and of J.S.’s

Fourth Amendment right to be free from unreasonable searches and seizures.

         “As a general rule . . . before parents may be deprived of the care, custody, or management

of their children without their consent, due process — ordinarily a court proceeding resulting in an

order permitting removal — must be accorded to them.” Southerland v. City of New York, 680 F.3d
127, 149 (2d Cir. 2012) (internal quotation marks omitted). In emergency circumstances, however,

“a child may be taken into custody by a responsible State official without court authorization or

                                                     6
parental consent.” Id. (internal quotation mark omitted). To show that emergency circumstances

existed, “the government must offer ‘objectively reasonable’ evidence that harm was imminent.” Id.

(internal quotation marks and brackets omitted); see also Tenenbaum v. Williams, 193 F.3d 581, 594 (2d

Cir. 1999) (“Emergency circumstances mean circumstances in which the child is immediately

threatened with harm.”). Here, the parties agree that when — at the start of a holiday weekend —

DSS authorized J.S.’s removal, it did not have enough time to seek judicial authorization. The only

question on appeal, then, is whether a reasonable jury could find that the County Defendants lacked

objectively reasonable evidence that an emergency existed.

        Having conducted an independent and de novo review of the record, we conclude, for

substantially the same reasons as are stated by the District Court in its March 25, 2013 order, that

the record contains ample objective evidence that an emergency existed warranting J.S.’s removal,

and no reasonable jury could find that the County Defendants violated Victoria’s procedural due

process rights. For the same reasons, we see no merit in Plaintiffs’ claim that the County

Defendants violated J.S.’s Fourth Amendment right to be free from unreasonable searches and

seizures. See Tenenbaum, 193 F.3d at 605.

        In addition, DSS caseworker Crofton is entitled to qualified immunity on Plaintiffs’ due

process and unlawful seizure claims, because it was “objectively reasonable” for Crofton to believe

“that there was an immediate threat to the safety of [J.S.] and a risk that [J.S.] would be left bereft of

care and supervision.” Doe v. Whelan, 732 F.3d 151, 155 (2d Cir. 2013) (“[Q]ualified immunity shields

from liability state officials tasked with choosing between interrupting parental custody or risking

injury to the child ‘provided that there is an objectively reasonable basis for their decision, whichever

way they make it.’” (quoting Tenenbaum, 193 F.3d at 596) (emphasis in original).

        The District Court also properly dismissed Plaintiffs’ constitutional claims against DSS

because DSS is not a legal entity subject to suit under 42 U.S.C. § 1983. See Nnebe v. Daus, 644 F.3d
7
147, 158 n.6 (2d Cir. 2011). Moreover, the District Court did not err in denying Plaintiffs’ motion to

amend their complaint to name Suffolk County as a defendant and pursue a failure to train claim

under Monell v. Department of Social Services of the City of New York, 436 U.S. 658 (1978). “Monell does

not provide a separate cause of action for the failure by the government to train its employees; it

extends liability to a municipal organization where that organization’s failure to train, or the policies or

customs that it has sanctioned, led to an independent constitutional violation.” Segal v. City of New

York, 459 F.3d 207, 219 (2d Cir. 2006). Because we agree with the District Court that Plaintiffs did not

raise a genuine issue of fact with respect to whether J.S.’s removal violated Victoria’s or J.S.’s

constitutional rights, Plaintiffs’ motion to amend was properly denied as futile.

                                             CONCLUSION

        We have reviewed the record and considered Plaintiffs’ remaining arguments on appeal, and

find them to be without merit. For the reasons set out above, we AFFIRM the judgment of the

District Court.

                                                   FOR THE COURT,
                                                   Catherine O’Hagan Wolfe, Clerk of Court




                                                      8